COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                   §
 MARIO GURROLA,                                                 No. 08-18-00077-CV
                                                   §
                               Appellant,                          Appeal from the
                                                   §
 v.                                                               65th District Court
                                                   §
 DANILA JIMENEZ,                                              of El Paso County, Texas
                                                   §
                                Appellee.                      (TC# 2016-DCM-6337)
                                                   §


                                        JUDGMENT

       The Court has considered this cause on the Appellant’s motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore grant

the motion and dismiss the appeal. We further order Appellant pay all costs of this appeal, and

this decision be certified below for observance.

       IT IS SO ORDERED THIS 6TH DAY OF JUNE, 2018.


                                             GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.